



COURT OF APPEAL FOR ONTARIO

CITATION: Sagan v. Dominion of Canada General Insurance
    Company, 2014 ONCA 720

DATE: 20141021

DOCKET: C58299

Epstein, van Rensburg and Benotto JJ.A.

BETWEEN

Daniel Sagan

Plaintiff (Appellant)

and

Dominion of Canada General Insurance Company

Defendant (Respondent)

Sean Oostdyk, for the appellant

Joyce Tam, for the respondent

Heard: September 25, 2014

On appeal from the judgment of Justice
Thomas
    R. Lofchik
of the Superior Court of Justice, dated December 31, 2013.

ENDORSEMENT

[1]

The appellant appeals the summary judgment, which dismissed his claim
    against the respondent insurance company for accident benefits on the basis
    that the action was barred by the two-year limitation period.

[2]

The appellant was in a car accident in March 2008.  The same month he
    advised his insurer of his claim.  The insurance company sent him a package that
    included an application form known as OCF 1.  The package also included a disability
    certificate known as OCF 3.

[3]

The appellant filed the application (OCF 1) for accident benefits (that included
    a claim for non-earner benefits) but did not file a disability certificate (OCF
    3).  The respondent sent the appellant a denial of the claim in April 2008.

[4]

In April 2011 the appellant sought to apply for mediation with respect
    to the denial of his claim submitted in 2008.  The respondent took the position
    that the two-year limitation period had expired.

[5]

An action was commenced but was dismissed on a motion for summary
    judgment.

[6]

The appellant relies on the Regulations under the
Insurance Act
governing claims for accident benefits (the
SABS
regime) that requires
    that a claim for non-earner benefits be accompanied by a disability certificate. 
    Section 35(2) of the Regulation provides:

An insured person who applies for a specified benefit
    shall submit with the application a disability certificate completed no later
    than 10 business days before the date the application is submitted.

[7]

The appellant alleges that the motion judge erred by determining that
    the limitation period started to run from the time that the claim was denied. 
    The appellant argues that the time does not start to run until there is a
    denial of a valid claim; namely, one that includes a disability certificate.
    Since the appellants claim did not include a disability certificate, it was
    not valid. It therefore did not trigger the two-year limitation period that
    starts to run upon the denial of a claim.

[8]

We do not agree.  In our view the Regulation cannot be interpreted in
    this manner for two reasons:

1.

A plain reading of section 35(2) provides that the disability
    certificate is to be filed
with
the application for benefits.  It is
    not
the

application.  In addition, section 35(6) provides for
    claims to be considered in cases where there is no disability certificate filed
    at all.

2.

The statutory regime is designed to ensure timely submission and
    resolution of accident benefits.  It is not in keeping with this overall
    purpose to suggest that a claimant can delay the start of the limitation period
     perhaps indefinitely  by not submitting a disability certificate.

[9]

For these reasons, the appeal is dismissed with costs payable by the
    appellant fixed at $5,000 including disbursements and applicable taxes.

Gloria
    Epstein J.A.

K.
    van Rensburg J.A.

M.L.
    Benotto J.A.


